Matter of Nisha S. v Sharif Ajaye L. (2019 NY Slip Op 01155)





Matter of Nisha S. v Sharif Ajaye L.


2019 NY Slip Op 01155


Decided on February 14, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 14, 2019

Friedman, J.P., Sweeny, Webber, Kahn, Kern, JJ.


8413A 8413

[*1] In re Nisha S., Petitioner-Respondent,
vSharif Ajaye L., Respondent, The Children's Law Center, on behalf of Anatalya L., Nonparty Appellant.
In re Camille H., Petitioner-Respondent,
vSharif Ajaye L., et al., Respondents, The Children's Law Center, on behalf of Anatalya L., Nonparty Appellant.


Karen P. Simmons, The Children's Law Center, Brooklyn (Janet Neustaetter of counsel), attorney for the child, appellant.
Sanctuary For Families, New York (Sadie H. Diaz of counsel), and Cohen & Gresser, LLP, New York (Alexandra Wald, Daniel Mandell and Thomas Bezanson of counsel), for Camille H., respondent.

Orders, Supreme Court, Bronx County (Diane Kiesel, J.), entered on or about March 7, 2017, which, to the extent appealed from as limited by the briefs, vacated final orders, entered on or about December 22, 2016, upon petitions by the mother and paternal grandmother of the subject child, awarding custody of the child to her mother and visitation to her grandmother, and dismissed the petitions without prejudice nunc pro tunc to December 22, 2016, for failure to name a necessary party, unanimously reversed, on the law, without costs, and the final orders of custody and visitation reinstated.
The court erred in vacating the final orders awarding custody of the subject child to her mother and visitation to her paternal grandmother on the ground that the presumption of legitimacy had been rebutted (see Matter of Ariel G. v Greysy C., 133 AD3d 749 [2d Dept [*2]2015]). The record demonstrates that the custody and visitation awards are in the child's best interests (see Family Court Act § 418; Matter of Shondel J. v Mark D., 7 NY3d 320, 326 [2006]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 14, 2019
CLERK